Title: To Thomas Jefferson from Craven Peyton, 15 September 1821
From: Peyton, Craven
To: Jefferson, Thomas


Dear Sir
Monteagle
Sept. 15th 1821
I have asked Mr. Daurn in my absence to receave the money or Draft agreeable to the Understanding yesterday, I do asshear, You, nothing but my necessity induces me to call, You expressed a wish for Mrs Marks to return before You, went to Bedford, she has had every kind attention paid her possible & appears fond of my Daughters. very swetly remarking we lived retired & at times very lonesome, haveing no neighbours, for nothing ever, enduced me, to make neighbours of those I aught not. she has further repeatedly said in my presants. she wishes much to see her Brother & all the family, I have invariably replied, we never shoud be tired of her company, yet at any time she woud say my carriage was at her service, she replied by saying you & The Family, was always with company and she woud stay a week or two longer, I was one day very much alarmed whilst you was at Bedford, her being so unwell, & shoud of sent for Your Grandson had he of been at home, on the subject of her will on nameing that subject to her, she was of the opinion her will was made & you had it. This was all I wished to no. well knowing it was a subject only between you & her, my Idea is our retirement is pleasing to her, for certainly no Family nevar was more doted on, than yours is, by her, during our acquaintance & transacting business together for twenty odd years & during that time no variatin in, me, in any way whatever, has sufficiently proved to you. My being in capable of any conduct that you woud not highly approve, & shoud I be the longest liver my fealing of gratitude for, you is such, that I shoud take great delight, in promoting the Interest of Any persons connected, to you, yet I no some who are enjoying your confidence & favours. who never felt gratitude most sincerelyC. Peyton